
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


--------------------------------------------------------------------------------



USANA HEALTH SCIENCES, INC.
2015 EQUITY INCENTIVE AWARD PLAN


--------------------------------------------------------------------------------






USANA HEALTH SCIENCES, INC.
2015 EQUITY INCENTIVE AWARD PLAN


ARTICLE 1

PURPOSE


        The purposes of the USANA Health Sciences, Inc. 2015 Equity Incentive
Award Plan (the "Plan") are to:

        (1)   Closely associate the interests of management, employees,
directors and consultants of USANA Health Sciences, Inc., a Utah corporation
(the "Company"), with the shareholders of the Company by reinforcing the
relationship between participants' rewards and shareholder gains;

        (2)   Provide management and employees with an equity ownership in the
Company commensurate with Company performance, as reflected in increased
shareholder value;

        (3)   Maintain competitive compensation levels; and

        (4)   Provide an incentive to management and employees to remain in
continuing employment with the Company and to put forth maximum efforts for the
success of its business.

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of members of the Board,
Employees and Consultants upon whose judgment, interest, and special effort the
successful conduct of the Company's operation is largely dependent.


ARTICLE 2

DEFINITIONS AND CONSTRUCTION


        Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.

        2.1   "Award" means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Unit award, a
Dividend Equivalents award, a Stock Payment award, a Deferred Stock award, a
Restricted Stock Unit award, an Other Stock-Based Award, or a Performance-Based
Award granted to a Participant pursuant to the Plan.

        2.2   "Award Agreement" means any written or electronic agreement,
contract, or other instrument or document evidencing an Award.

        2.3   "Board" means the Board of Directors of the Company.

        2.4   "Change in Control" means the occurrence of any of the following
in one or a series of related transactions: (i) an acquisition after the date
hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) under the Exchange Act) of more than thirty percent (30%) of
the voting rights or equity interests in the Company; provided, however, that
any of the following acquisitions shall not be deemed to be a Change in Control:
(A) any acquisition by the Company or any Subsidiary, (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) any acquisition by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) any acquisition by
any person of the voting rights or equity interests in the Company from the
Company, if a majority of the Incumbent Directors approves in advance such
acquisition; (ii) a replacement, during a 24-month period, of more than one-half
of the members of the Board that is not approved by those individuals who are
members of the Board on the date hereof (or other directors previously approved
by such individuals) (collectively "the Incumbent Directors"); provided,
however, that no individual initially elected or nominated as a member of the
Board as a result of an actual or threatened election contest with respect to
members of the Board or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director; (iii) consummation of a merger or
consolidation of the Company or any Subsidiary or a sale of more than one-half
of the assets of the

--------------------------------------------------------------------------------



Company in one or a series of related transactions, unless following such
transaction or series of transactions, the holders of the Company's securities
prior to the first such transaction continue to hold at least one-half of the
voting rights and equity interests of the surviving entity or acquirer of such
assets and such voting rights among the holders thereof is in substantially the
same proportion as the voting rights of such among the holders thereof
immediately prior to the transaction; (iv) a recapitalization, reorganization or
other transaction involving the Company or any Subsidiary that constitutes or
results in a transfer of more than one-half of the voting rights or equity
interests in the Company; or (v) consummation of a "Rule 13e-3 transaction" as
defined in Rule 13e-3 under the Exchange Act with respect to the Company.

        2.5   "Code" means the Internal Revenue Code of 1986, as amended.

        2.6   "Committee" means the committee of the Board described in
Article 12.

        2.7   "Consultant" means any consultant or adviser if:

        (a)   The consultant or adviser renders bona fide services to the
Company;

        (b)   The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company's
securities; and

        (c)   The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.

        2.8   "Covered Employee" means an Employee who is, or may be, as
determined by the Committee, a "covered employee" within the meaning of
Section 162(m) of the Code.

        2.9   "Deferred Stock" means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.

        2.10 "Disability" means that the Participant qualifies to receive
long-term disability payments under the Company's long-term disability insurance
program, as it may be amended from time to time.

        2.11 "Dividend Equivalents" means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.

        2.12 "Effective Date" shall have the meaning set forth in Section 13.1.

        2.13 "Eligible Individual" means any person who is an Employee, a
Consultant or a member of the Board, as determined by the Committee.

        2.14 "Employee" means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.

        2.15 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        2.16 "Fair Market Value" means, as of any given date, the fair market
value of a share of Stock on the date determined by such methods or procedures
as may be established from time to time by the Committee. Unless otherwise
determined by the Committee, the Fair Market Value of a share of Stock as of any
date shall be (i) the closing price of a share of Stock on the principal
exchange on which shares of Stock are then trading, if any, on such date, or if
shares were not traded on such date, then on the closest preceding date on which
a trade occurred; or (ii) if Stock is not traded on an exchange, the mean
between the closing representative bid and asked prices for the Stock on such
date as reported by NASDAQ or, if NASDAQ is not then in existence, by its
successor quotation system; or (iii) if Stock is not publicly traded, the Fair
Market Value of a share of Stock as established by the Committee acting in good
faith.

        2.17 "Incentive Stock Option" means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

--------------------------------------------------------------------------------



        2.18 "Independent Director" means a member of the Board who is not an
Employee of the Company.

        2.19 "Non-Employee Director" means a member of the Board who qualifies
as a "Non-Employee Director" as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor definition adopted by the Board.

        2.20 "Non-Qualified Stock Option" means an Option that by its terms does
not qualify or is not intended to be an Incentive Stock Option.

        2.21 "Option" means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

        2.22 "Optionee" means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

        2.23 "Other Stock-Based Award" means an Award granted or denominated in
Stock or units of Stock pursuant to Section 8.7 of the Plan.

        2.24 "Participant" means any Eligible Individual who, as a member of the
Board or Employee or Consultant, has been granted an Award pursuant to the Plan.

        2.25 "Performance-Based Award" means an Award granted to selected
Covered Employees pursuant to Articles 6 and 8, but which is subject to the
terms and conditions set forth in Article 9. All Performance-Based Awards are
intended to qualify as Qualified Performance-Based Compensation.

        2.26 "Performance Criteria" means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added (as determined by the Committee), sales or
revenue, net income (either before or after taxes), operating earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
cash flow return on capital, return on net assets, return on shareholders'
equity, return on assets, return on capital, shareholder returns, return on
sales, gross or net profit margin, productivity, expense, margins, operating
efficiency, customer growth, customer satisfaction, working capital, earnings
per share, price per share of Stock, and market share, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group. The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.

        2.27 "Performance Goals" means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may, adjust or modify
the calculation of Performance Goals for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.

        2.28 "Performance Period" means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant's right to, and the payment of, a
Performance-Based Award.

--------------------------------------------------------------------------------



        2.29 "Performance Share" means a right granted to a Participant pursuant
to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

        2.30 "Performance Unit" means a right granted to a Participant pursuant
to Article 8, to receive units of value, including dollar value of shares of
Stock, the payment of which is contingent upon achieving certain Performance
Goals or other performance-based targets established by the Committee.

        2.31 "Plan" means this USANA Health Sciences, Inc. 2015 Equity Incentive
Award Plan, as it may be amended from time to time.

        2.32 "Qualified Performance-Based Compensation" means any compensation
that is intended to qualify as "qualified performance-based compensation" as
described in Section 162(m)(4)(C) of the Code.

        2.33 "Restricted Stock" means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

        2.34 "Restricted Stock Unit" means an Award granted pursuant to
Section 8.6.

        2.35 "Section 409A Award" shall have the meaning set forth in
Section 15.1.

        2.36 "Securities Act" shall mean the Securities Act of 1933, as amended.

        2.37 "Stock" means the common stock of the Company, par value $.001 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11.

        2.38 "Stock Appreciation Right" or "SAR" means a right granted pursuant
to Article 7 to receive a payment equal to the excess of the Fair Market Value
of a specified number of shares of Stock on the date the SAR is exercised over
the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.

        2.39 "Stock Payment" means (a) a payment in the form of shares of Stock,
or (b) an option or other right to purchase shares of Stock, as part of any
bonus, deferred compensation or other arrangement, made in lieu of all or any
portion of the compensation, granted pursuant to Article 8.

        2.40 "Subsidiary" means any "subsidiary corporation" as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

        2.41 "Substitute Awards" shall mean Awards granted or shares of Stock
issued by the Company in assumption of, or in substitution or exchange for,
Awards previously granted, or the right or obligation to make future Awards, in
each case by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.


ARTICLE 3

SHARES SUBJECT TO THE PLAN


        3.1    Number of Shares.    

        (a)   Subject to Article 11 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued, transferred or reserved for issuance
pursuant to Awards under the Plan shall be five million (5,000,000) shares. In
order that the applicable regulations under the Code relating to Incentive Stock
Options be satisfied, the maximum number of shares of Stock that may be
delivered upon exercise of Incentive Stock Options shall be the number specified
in this Section 3.1(a). Shares of Stock that may be issued upon exercise of
Options under the Plan shall be authorized and unissued shares of Stock. In the
absence of an effective registration statement under the Securities Act of 1933
(the "Act"), all Options granted and shares of Stock subject to their exercise
will be restricted as to subsequent resale or transfer, pursuant to the
provisions of Rule 144, promulgated under the Act.

--------------------------------------------------------------------------------





        (b)   To the extent that an Award terminates, expires, or lapses for any
reason, or an Award is settled for cash (in whole or in part) or otherwise does
not result in the issuance of all or a portion of the shares of Stock subject to
such Award (including on payment in shares of Stock on exercise of a Stock
Appreciation Right), any shares of Stock subject to the Award, to the extent of
such termination, expiration, lapse, cash settlement or non-issuance, shall
again be available for the grant of an Award pursuant to the Plan. Additionally,
any shares of Stock tendered or withheld to satisfy the grant or exercise price
or tax withholding obligation pursuant to any Award shall again be available for
the grant of an Award pursuant to the Plan. To the extent permitted by
applicable law or any exchange rule, shares of Stock subject to Substitute
Awards shall not be counted against shares of Stock available for grant pursuant
to this Plan nor shall shares of Stock subject to a Substitute Award be added to
the shares of Stock available for Awards under the Plan as provided above in
this paragraph. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of stock of the entities
party to such acquisition or combination) may be used for Awards under the Plan
and shall not reduce the shares of Stock authorized for grant under the Plan
(and shares of Stock subject to such Awards shall not be added to the shares of
Stock available for Awards under the Plan as provided above in this paragraph;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not Employees or a member of the Board prior to such
acquisition or combination. The payment of Dividend Equivalents in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan.

        3.2    Stock Distributed.    Any Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.

        3.3    Limitation on Number of Shares Subject to
Awards.    Notwithstanding any provision in the Plan to the contrary, and
subject to Article 11, (a) the maximum number of shares of Stock with respect to
one or more Options or Stock Appreciation Rights that may be granted to any one
Participant during a one-year period (measured from the date of any grant) shall
be 500,000, (b) the maximum number of shares of Stock with respect to one or
more Performance-Based Awards that may be granted to any one Participant during
a one-year period (measured from the date of any grant) shall be 500,000 and
(c) the maximum dollar value payable to any one Participant during a one-year
period with respect to awards of Performance Units shall be $3,000,000.

        3.4    Limit on Awards to Independent Directors.    Notwithstanding any
other provision of the Plan to the contrary, the aggregate grant date fair value
(computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any Independent Director during any
single calendar year shall not exceed $500,000.


ARTICLE 4

ELIGIBILITY AND PARTICIPATION


        4.1    Eligibility.    Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.

        4.2    Participation.    Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.

--------------------------------------------------------------------------------



        4.3    Foreign Participants.    In order to assure the viability of
Awards granted to Participants employed in foreign countries, the Committee may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan.


ARTICLE 5

STOCK OPTIONS


        5.1    General.    The Committee is authorized to grant Options to
Participants on the following terms and conditions:

        (a)    Exercise Price.    The exercise price per share of Stock subject
to an Option (other than in connection with Substitute Awards) shall be not less
than 100% of the Fair Market Value of a share of Stock on the date of the grant.
Other than pursuant to Section 11.1, the Committee shall not without the
approval of the Company's shareholders (a) lower the exercise price per share of
Stock of an Option after it is granted, (b) cancel an Option when the exercise
price per share of Stock exceeds the Fair Market Value of one share of Stock in
exchange for cash or another Award (other than in connection with a Change in
Control), or (c) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the shares of Stock are listed.

        (b)    Time and Conditions of Exercise.    Each Option shall be fully
exercisable at any time within the period beginning not earlier than six months
after the date of the option grant and ending not later than ten years after the
date of such grant, unless the Committee specifies otherwise (the "Option
Term"). In no event, however, shall the Option Term extend beyond ten years
after the date of the grant. No Option shall be exercisable after the expiration
of the Option Term. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised. Notwithstanding the foregoing, in the event that on the last
business day of the term of an Option (other than an Incentive Stock Option)
(i) the exercise of the Option is prohibited by applicable law or (ii) shares of
Stock may not be purchased or sold by certain employees or directors of the
Company due to the "black-out period" of a Company policy or a "lock-up"
agreement undertaken in connection with an issuance of securities by the
Company, the term of the Option shall be extended for a period of
thirty (30) days following the end of the legal prohibition, black-out period or
lock-up agreement. Notwithstanding the foregoing, an Award Agreement may provide
that if on the last day of the term of an Option the Fair Market Value of one
share of Stock exceeds the option price per share of Stock, the Participant has
not exercised the Option (or a tandem Stock Appreciation Right, if applicable)
and the Option has not expired, the Option shall be deemed to have been
exercised by the Participant on such day with payment made by withholding shares
of Stock otherwise issuable in connection with the exercise of the Option. In
such event, the Company shall deliver to the Participant the number of shares of
Stock for which the Option was deemed exercised, less the number of shares of
Stock required to be withheld for the payment of the total purchase price and
required withholding taxes; provided, however, any fractional share of Stock
shall be settled in cash.

        (c)    Payment    The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation: (i) cash, (ii) promissory note bearing interest at no less than such
rate as shall preclude the imputation of interest under the Code, (iii) shares
of Stock having a Fair Market Value on the date of delivery equal to the
aggregate exercise price of the Option or exercised portion thereof, or
(iv) other property acceptable to the Committee (including through the delivery
of a notice that the Participant has placed a market sell order with a broker
with respect to shares of Stock then issuable upon

--------------------------------------------------------------------------------



exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company upon settlement of such sale), and the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a member of the Board or an "executive officer" of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option by means of a personal loan or
other credit extended by the Company or in any other method which would violate
Section 13(k) of the Exchange Act.

        (d)    Evidence of Grant.    All Options shall be evidenced by an Award
Agreement between the Company and the Participant. The Award Agreement shall
include the number of shares of Stock subject to the Option, the exercise date,
the Option Term, and such additional provisions as may be specified by the
Committee.

        5.2    Incentive Stock Options.    The terms of any Incentive Stock
Options granted pursuant to the Plan must comply with the conditions and
limitations contained Section 13.2 and this Section 5.2.

        (a)    Eligibility.    The Committee may grant one or more Incentive
Stock Options to employees of the Company or any "subsidiary corporation"
thereof (within the meaning of Section 424(f) of the Code and the applicable
regulations promulgated thereunder). The date an Incentive Stock Option is
granted shall mean the date selected by the Committee as of which the Committee
shall allot a specific number of shares to a Participant pursuant to the Plan.

        (b)    Individual Dollar Limitation.    The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000 or such other limitation as imposed
by Section 422(d) of the Code, or any successor provision. Multiple Incentive
Stock Options may be granted to an Optionee in any calendar year.

        (c)    Ten Percent Owners.    The Committee may determine to grant an
Incentive Stock Option to an Employee who is also an individual who owns, at the
date of grant, directly or indirectly according to the stock ownership
attribution rules of Section 424(d) of the Code, Stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company. However, the exercise price of such Option granted shall not be less
than 110% of Fair Market Value on the date of grant. Furthermore, the Option may
be exercisable for no more than five years from the date of grant.

        (d)    Notice of Disposition.    The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant. In order to obtain the favorable tax treatment
available for Incentive Stock Options under Section 422 of the Code, the
Optionee is prohibited from the sale, exchange, transfer, pledge, hypothecation,
gift or other disposition of the shares of Stock underlying the Incentive Stock
Options until the later of either two (2) years after the date of grant of the
Incentive Stock Option, or one (1) year after the transfer to the Optionee of
such underlying Stock after the Optionee's exercise of such Incentive Stock
Option. Should Optionee choose to make a premature disposition of such
underlying shares of Stock contrary to such restrictions, the Options related to
such share of Stock shall be treated as Non-qualified Stock Options pursuant to
the terms of the Plan.

        (e)    Right to Exercise.    During a Participant's lifetime, an
Incentive Stock Option may be exercised only by the Participant.

        5.3    Substitution of Stock Appreciation Rights.    The Committee may
provide in the Award Agreement evidencing the grant of an Option that the
Committee, in its sole discretion, shall have the right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option, subject to the provisions of Section 7.2 hereof; provided that such
Stock Appreciation

--------------------------------------------------------------------------------



Right shall be exercisable with respect to the same number of shares of Stock
for which such substituted Option would have been exercisable.

        5.4    Paperless Exercise.    In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
exercise of Options, such as a system using an internet website or interactive
voice response, then the paperless exercise of Options by a Participant may be
permitted through the use of such an automated system.

        5.5    Granting of Options to Independent Directors.    The Committee
may from time to time, in its sole discretion, and subject to the limitations of
the Plan:

        (a)   Select from among the Independent Directors (including Independent
Directors who have previously been granted Options under the Plan) such of them
as in its opinion should be granted Options;

        (b)   Subject to Section 3.3, determine the number of shares of Stock
that may be purchased upon exercise of the Options granted to such selected
Independent Directors; and

        (c)   Subject to the provisions of this Article 5, determine the terms
and conditions of such Options, consistent with the Plan.

        Options granted to Independent Directors shall be Non-Qualified Stock
Options.


ARTICLE 6

RESTRICTED STOCK AWARDS


        6.1    Grant of Restricted Stock.    The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by a written Restricted Stock
Award Agreement.

        6.2    Issuance and Restrictions.    Restricted Stock shall be subject
to such restrictions on transferability and other restrictions as the Committee
may impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
Notwithstanding the provisions of this Section, cash dividends, Stock and any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock that vests based upon Performance Criteria or
other specific performance criteria (a) shall either (i) not be paid or credited
or (ii) be accumulated, (b) shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
cash, stock or other property has been distributed and (c) shall be paid at the
time such restrictions and risk of forfeiture lapse.

        6.3    Forfeiture.    Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

        6.4    Certificates for Restricted Stock.    Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine. If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.

--------------------------------------------------------------------------------




ARTICLE 7

STOCK APPRECIATION RIGHTS


        7.1    Grant of Stock Appreciation Rights.    A Stock Appreciation Right
may be granted to any Participant selected by the Committee. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.

        7.2    Coupled Stock Appreciation Rights.    

        (a)   A Coupled Stock Appreciation Right ("CSAR") shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable, provided, however, that the exercise price for
any CSAR shall not be less than 100% of the Fair Market Value on the date of
grant; and provided, further, that, the Committee in its sole and absolute
discretion may provide that the CSAR may be exercised subsequent to a
termination of employment or service, as applicable, or following a Change in
Control of the Company, or because of the Participant's retirement, death or
disability, or otherwise.

        (b)   A CSAR may be granted to a Participant for no more than the number
of shares subject to the simultaneously or previously granted Option to which it
is coupled.

        (c)   A CSAR shall entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company the
unexercised portion of the Option to which the CSAR relates (to the extent then
exercisable pursuant to its terms) and to receive from the Company in exchange
therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Stock on the date of exercise of the CSAR by the number of shares of Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.

        7.3    Independent Stock Appreciation Rights.    

        (a)   An Independent Stock Appreciation Right ("ISAR") shall be
unrelated to any Option and shall have a term set by the Committee. An ISAR
shall be exercisable in such installments as the Committee may determine. An
ISAR shall cover such number of shares of Stock as the Committee may determine.
The exercise price per share of Stock subject to each ISAR shall be set by the
Committee; provided, however, that the exercise price for any ISAR shall not be
less than 100% of the Fair Market Value on the date of grant; and provided,
further, that, the Committee in its sole and absolute discretion may provide
that the ISAR may be exercised subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant's retirement, death or disability, or otherwise.
Other than pursuant to Section 11.1, the Committee shall not, without the
approval of the Company's shareholders, (a) lower the exercise price per share
of Stock subject to each ISAR after it is granted, (b) cancel an ISAR when the
exercise price per share of Stock exceeds the Fair Market Value of one share of
Stock in exchange for cash or another Award (other than in connection with a
Change in Control), or (c) take any other action with respect to an ISAR that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the shares of Stock are listed.

        (b)   An ISAR shall entitle the Participant (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Stock on the date of exercise of the ISAR by the
number of shares of Stock with respect to which the ISAR shall have been
exercised, subject to any limitations the Committee may impose.

--------------------------------------------------------------------------------



        (c)   Notwithstanding anything to the contrary in this Section 7.3, in
the event that on the last business day of the term of an ISAR (x) the exercise
of the ISAR is prohibited by applicable law or (y) shares of Stock may not be
purchased or sold by certain employees or directors of the Company due to the
"black-out period" of a Company policy or a "lock-up" agreement undertaken in
connection with an issuance of securities by the Company, the term shall be
extended for a period of thirty (30) days following the end of the legal
prohibition, black-out period or lock-up agreement. In addition, an Award
Agreement for an ISAR may provide that if on the last day of the term of the
Fair Market Value of one share of Stock exceeds the grant price per share of
Stock of the ISAR, the Participant has not exercised the ISAR, and the ISAR has
not otherwise expired, the ISAR shall be deemed to have been exercised by the
Participant on such day. In such event, the Company shall make payment to the
Participant in accordance with this Section, reduced by the number of shares of
Stock (or cash) required for withholding taxes; provided, however, any
fractional share of Stock shall be settled in cash.

        7.4    Payment and Limitations on Exercise.    

        (a)   Subject to Section 7.4(b) and (c), payment of the amounts
determined under Sections 7.2(c) and 7.3(b) above shall be in cash, in shares of
Stock (based on its Fair Market Value as of the date the Stock Appreciation
Right is exercised) or a combination of both, as determined by the Committee.

        (b)   To the extent payment for a Stock Appreciation Right is to be made
in cash, the Award Agreement shall, to the extent necessary to comply with the
requirements of Section 409A of the Code, specify the date of payment, which may
be different than the date of exercise of the Stock Appreciation Right. If the
date of payment for a Stock Appreciation Right is later than the date of
exercise, the Award Agreement may specify that the Participant be entitled to
earnings on such amount until paid.

        (c)   To the extent any payment under Section 7.2(c) or 7.3(b) is
effected in Stock it shall be made subject to satisfaction of any applicable
provisions of Article 5 above pertaining to Options.


ARTICLE 8

OTHER TYPES OF AWARDS


        8.1    Performance Share Awards.    Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

        8.2    Performance Units.    Any Participant selected by the Committee
may be granted one or more Performance Unit awards which shall be denominated in
units of value, including dollar value of shares of Stock, and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Participant.

        8.3    Dividend Equivalents.    

        (a)   Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such

--------------------------------------------------------------------------------



time and subject to such limitations as may be determined by the Committee.
Notwithstanding the foregoing, Dividend Equivalents credited in connection with
an Award that vests based on the achievement of Performance Criteria or other
specific performance criteria shall be subject to restrictions and risk of
forfeiture to the same extent as the Award with respect to which such Dividend
Equivalents have been credited.

        (b)   Dividend Equivalents granted with respect to Options or SARs shall
be payable, with respect to pre-exercise periods, regardless of whether such
Option or SAR is subsequently exercised.

        8.4    Stock Payments.    Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares of Stock shall be determined by the Committee
and may be based upon the Performance Criteria or other specific performance
criteria determined appropriate by the Committee, determined on the date such
Stock Payment is made or on any date thereafter.

        8.5    Deferred Stock.    Any Participant selected by the Committee may
be granted an award of Deferred Stock in the manner determined from time to time
by the Committee. The number of shares of Deferred Stock shall be determined by
the Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Shares of Stock underlying a Deferred Stock award will not be issued
until the Deferred Stock award has vested, pursuant to a vesting schedule or
performance criteria set by the Committee. Unless otherwise provided by the
Committee, a Participant awarded Deferred Stock shall have no rights as a
Company shareholder with respect to such Deferred Stock until such time as the
Deferred Stock Award has vested and the shares of Stock underlying the Deferred
Stock Award have been issued.

        8.6    Restricted Stock Units.    The Committee is authorized to make
Awards of Restricted Stock Units to any Participant selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the maturity date
applicable to each grant of Restricted Stock Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall, subject to
Section 10.5(b), transfer to the Participant one unrestricted, fully
transferable share of Stock for each Restricted Stock Unit scheduled to be paid
out on such date and not previously forfeited. The Committee shall specify the
purchase price, if any, to be paid by the grantee to the Company for such shares
of Stock.

        8.7    Other Stock-Based Awards.    Any Participant selected by the
Committee may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of Award)
the contributions, responsibilities and other compensation of the particular
Participant.

        8.8    Term.    Except as otherwise provided herein, the term of any
Award of Performance Shares, Performance Units, Dividend Equivalents, Stock
Payments, Deferred Stock, Restricted Stock Units or Other Stock-Based Award
shall be set by the Committee in its discretion.

        8.9    Exercise or Purchase Price.    The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Units, Deferred Stock, Stock Payments, Restricted Stock Units or
Other Stock-Based Award; provided, however, that such price shall not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable state law.

--------------------------------------------------------------------------------





        8.10    Exercise Upon Termination of Employment or Service.    An Award
of Performance Shares, Performance Units, Dividend Equivalents, Deferred Stock,
Stock Payments, Restricted Stock Units and Other Stock-Based Award shall only be
exercisable or payable while the Participant is an Employee, a Consultant, or a
member of the Board, as applicable; provided, however, that the Committee in its
sole and absolute discretion may provide that an Award of Performance Shares,
Performance Units, Dividend Equivalents, Stock Payments, Deferred Stock,
Restricted Stock Units or Other Stock-Based Award may be exercised or paid
subsequent to a termination of employment or service, as applicable, or
following a Change in Control of the Company, or because of the Participant's
retirement, death or disability, or otherwise; provided, however, that any such
provision with respect to Performance Shares or Performance Units shall be
subject to the requirements of Section 162(m) of the Code that apply to
Qualified Performance-Based Compensation.

        8.11    Form of Payment.    Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in shares of Stock or a combination
of both, as determined by the Committee.

        8.12    Award Agreement.    All Awards under this Article 8 shall be
subject to such additional terms and conditions as determined by the Committee
and shall be evidenced by an Award Agreement.


ARTICLE 9

PERFORMANCE-BASED AWARDS


        9.1    Purpose.    The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation. If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

        9.2    Applicability.    This Article 9 shall apply only to those
Covered Employees selected by the Committee to receive Performance-Based Awards.
The designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

        9.3    Procedures with Respect to Performance-Based Awards.    To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

--------------------------------------------------------------------------------



        9.4    Payment of Performance-Based Awards.    Unless otherwise provided
in the applicable Award Agreement, a Participant must be employed by the Company
or a Subsidiary on the day a Performance-Based Award for such Performance Period
is paid to the Participant. Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.

        9.5    Additional Limitations.    Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.


ARTICLE 10

PROVISIONS APPLICABLE TO AWARDS


        10.1    Stand-Alone and Tandem Awards.    Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

        10.2    Award Agreement.    Awards under the Plan shall be evidenced by
Award Agreements that shall set forth the terms, conditions, limitations and
award type for each Award which may include the term of an Award, the provisions
applicable in the event the Participant's employment or service terminates, and
the Company's authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award.

        10.3    Limits on Transfer.    Except as provided below, no right or
interest of a Participant in any Award may be pledged, encumbered, or
hypothecated to or in favor of any party other than the Company or a Subsidiary,
or shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Company or a Subsidiary. Except as otherwise
provided by the Committee, during the life of the recipient, such award shall be
exercisable only by such person or by such person's guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award without
consideration (each transferee thereof, a "Permitted Assignee") (a) to the
Participant's spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (b) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (a), (c) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (a) are the only
partners, members or shareholders or (d) for charitable donations; provided that
such Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Agreement relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan.

        10.4    Death of Optionee.    

        (a)    Options.    Notwithstanding Section 10.3, upon the death of the
Optionee while either in the Company's employ or within six months after
termination of Optionee's employment, any rights to the extent exercisable on
the date of death may be exercised by the Optionee's estate, or by a person who
acquires the right to exercise such Option by bequest or inheritance or by
reason of the death of the Optionee, provided that such exercise occurs within
both the remaining effective term of the Option and one year after the
Optionee's death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Award Agreement applicable to the Participant,
except to the extent the Plan and Award Agreement otherwise provide, and to any
additional

--------------------------------------------------------------------------------



restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, payment shall be made to the
person entitled thereto pursuant to the Participant's will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

        (b)    Incentive Stock Options.    Upon the death of the Optionee while
in the Company's employ or within not more than six months after termination of
Optionee's employment, any Incentive Stock Option exercisable on the date of
death may be exercised by the Optionee's estate or by a person who acquires the
right to exercise such Incentive Stock Option by bequest or inheritance or by
reason of the death of the Optionee, provided that such exercise occurs within
both the remaining Option Term of the Incentive Stock Option and one year after
the Optionee's death.

        10.5    Retirement or Disability.    

        (a)    Options.    Upon termination of the Optionee's employment by
reason of retirement or permanent disability, the Optionee may, within 36 months
from the date of termination, exercise any Options to the extent such Options
are exercisable during such 36-month period.

        (b)    Incentive Stock Options.    Upon termination of the Optionee's
employment by reason of retirement or permanent disability, the Optionee may,
within 36 months from the date of termination, exercise any Incentive Stock
Options to the extent such Incentive Stock Options are exercisable during such
36-month period. However, the tax treatment available pursuant to Section 422 of
the Code will not be available to an Optionee who exercises any Incentive Stock
Option more than (i) 12 months after the date of termination of employment due
to permanent disability, or (ii) three months after the date of termination of
employment due to retirement.

        10.6    Termination for Other Reasons.    Except as provided herein or
except as otherwise determined by the Committee, all Options shall terminate
ninety (90) days after the termination of the Optionee's employment with the
Company.

        10.7    Leaves of Absence and Performance Targets.    The Committee
shall be entitled to make such rules, regulations and determinations as it deems
appropriate under the Plan in respect of any leave of absence taken by the
recipient of any Award. Without limiting the generality of the foregoing, the
Committee shall be entitled to determine (a) whether or not any such leave of
absence shall constitute a termination of employment within the meaning of the
Plan and (b) the impact, if any, of such leave of absence on Awards under the
Plan theretofore made to any recipient who takes such leave of absence. The
Committee shall also be entitled to make such determination of performance
targets, if any, as it deems appropriate.

        10.8    Newly Eligible Employees.    The Committee shall be entitled to
make such rules, regulations, determinations and Awards as it deems appropriate
in respect of any Employee who becomes eligible to participate in the Plan or
any portion thereof, after the commencement of an Award or incentive period.

        10.9    Stock Certificates; Book Entry Procedures.    As soon as
practicable after receipt of payment, the Company shall deliver to the Optionee
a certificate(s) for such shares of Stock. Upon receipt of such certificate(s),
the Optionee shall become a shareholder of the Company with respect to shares of
Stock represented by share certificates so issued and as such shall be fully
entitled to receive dividends, to vote and to exercise all other rights of a
shareholder. All Stock certificates delivered pursuant to the Plan are subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal, state, or foreign jurisdiction,
securities or other laws, rules and regulations and the rules of any national
securities exchange or automated quotation system on which the shares of Stock
are listed, quoted, or traded. The Committee may place legends on any Stock
certificate to reference restrictions applicable to the shares of Stock. In
addition to the terms and conditions provided herein, the Board may require that
a Participant make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems advisable in order to comply

--------------------------------------------------------------------------------



with any such laws, regulations, or requirements. The Committee shall have the
right to require any Participant to comply with any timing or other restrictions
with respect to the settlement or exercise of any Award, including a
window-period limitation, as may be imposed in the discretion of the Committee.


ARTICLE 11

CHANGES IN CAPITAL STRUCTURE


        11.1    Adjustments.    

        (a)   In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization,
distribution of Company assets to shareholders (other than normal cash
dividends), or any other corporate event affecting the shares of Stock or the
share price of the shares of Stock, the Committee shall make such proportionate
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such changes with respect to (i) the aggregate number and type of shares
of Stock that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1 and 3.3); (ii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iii) the
grant or exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.

        (b)   In the event of any transaction or event described in
Section 11.1(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate (including without limitation any Change in Control),
or of changes in applicable laws, regulations or accounting principles, and
whenever the Committee determines that action is appropriate in order to prevent
the dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Committee, in its sole discretion and on
such terms and conditions as it deems appropriate, either by amendment of the
terms of any outstanding Awards or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Participant's
request, is hereby authorized to take any one or more of the following actions:

          (i)  To provide for either (A) termination of any such Award in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant's rights (and, for the avoidance of doubt, if as
of the date of the occurrence of the transaction or event described in this
Section 11.1(b) the Committee determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant's rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;

         (ii)  To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

        (iii)  To make adjustments in the number and type of shares of Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;

--------------------------------------------------------------------------------



        (iv)  To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

         (v)  To provide that the Award cannot vest, be exercised or become
payable after such event.

        11.2    Outstanding Awards—Other Changes.    In the event of any other
change in the capitalization of the Company or corporate change other than those
specifically referred to in this Article 11, the Committee may, in its absolute
discretion, make such adjustments in the number and kind of shares or other
securities subject to Awards outstanding on the date on which such change occurs
and in the per share grant or exercise price of each Award as the Committee may
consider appropriate to prevent dilution or enlargement of rights.

        11.3    No Other Rights.    Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.


ARTICLE 12

ADMINISTRATION


        12.1    Committee.    Pursuant to Utah Code Annotated
Section 16-10a-624, and consistent with the provisions of Section 12.3 below,
the Board may appoint a Committee consisting of two or more Non-Employee
Directors to administer the Plan, as constituted from time to time.

        12.2    Committee Appointee Duration.    Once appointed, the Committee
shall continue to serve until otherwise directed by the Board. From time to
time, the Board may increase or change the size of the Committee, and appoint
new members thereof, remove members (with or without cause) and appoint new
members in substitution, fill vacancies, however caused, or remove all members
of the Committee; provided, however, that at no time shall any person administer
the Plan who is not otherwise a Non-Employee Director.

        12.3    Action by the Board.    Unless and until the Board delegates
administration of the Plan to a Committee as set forth below, the Plan shall be
administered by the full Board, and for such purposes the term "Committee" as
used in this Plan shall be deemed to refer to the Board. The Board, at its
discretion or as otherwise necessary to comply with the requirements of
Section 162(m) of the Code, Rule 16b-3 promulgated under the Exchange Act or to
the extent required by any other applicable rule or regulation, shall delegate
administration of the Plan to a Committee. The Committee shall consist solely of
two or more members of the Board each of whom is an "outside director," within
the meaning of Section 162(m) of the Code and any other applicable rules and
regulations, a Non-Employee Director and an "independent director" for purpose
of the rules of the principal U.S. national securities exchange on which the
Shares are traded, to the extent required by such rules. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and, for purposes of such Awards, the term
"Committee" as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 12.5. Appointment of Committee members shall be effective upon
acceptance of appointment. The Board may abolish the Committee at any time and
revest in the Board the administration of the Plan. Committee members may resign
at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board.

--------------------------------------------------------------------------------



        12.4    Action by the Committee.    A majority of the Committee shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee. Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company's independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

        12.5    Authority of Committee.    Subject to any specific designation
in the Plan, the Committee has the exclusive power, authority and discretion to:

        (a)   Designate Participants to receive Awards;

        (b)   Determine the type or types of Awards to be granted to each
Participant;

        (c)   Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;

        (d)   Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines;

        (e)   Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

        (f)    Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

        (g)   Decide all other matters that must be determined in connection
with an Award;

        (h)   Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;

        (i)    Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and

        (j)    Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable.

        12.6    Decisions Binding.    The Committee's interpretation of the
Plan, any Awards granted pursuant to the Plan, any Award Agreement and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties.

        12.7    Delegation of Authority.    To the extent permitted by
applicable law, the Committee may from time to time delegate to a committee of
one or more members of the Committee or the Board or one or more officers of the
Company the authority to grant or amend Awards to Participants other than
(a) senior executives and Independent Directors of the Company who are subject
to Section 16 of the Exchange Act, (b) Covered Employees, or (c) officers of the
Company (or members of the Board) to whom authority to grant or amend Awards has
been delegated hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation, and the Committee may at any time rescind the authority so delegated
or appoint a new delegatee. At all times, the delegatee appointed under this
Section 12.7 shall serve in such capacity at the pleasure of the Committee.

--------------------------------------------------------------------------------





        12.8    Committee Administration.    One member of the Committee shall
be elected by the Board as chairman. The Committee shall hold its meetings at
such times and places as it shall deem advisable. The Committee may appoint a
secretary and make such rules and regulations for the conduct of its business as
it shall deem advisable, and shall keep minutes of its meetings.

        12.9    Liability.    No member of the Board or Committee shall be
liable for any action taken or decision or determination made in good faith with
respect to any Option, the Plan, or any award thereunder.


ARTICLE 13

EFFECTIVE AND EXPIRATION DATE


        13.1    Effective Date.    The Plan is effective as of the date the Plan
is approved by a majority of the Board (the "Effective Date"). The Plan,
however, shall be subject to approval by the shareholders. The Plan will be
deemed to be approved by the shareholders if it receives the affirmative vote of
the holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Company's Bylaws, but, in any event, held no later
than 12 months after the Effective Date.

        13.2    Expiration Date.    The Plan will expire on, and no Incentive
Stock Option or other Award may be granted pursuant to the Plan after, the tenth
anniversary of the Effective Date. Any Awards that are outstanding on the tenth
anniversary of the Effective Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.


ARTICLE 14

AMENDMENT, MODIFICATION, AND TERMINATION


        14.1    Amendment, Modification, And Termination.    The Committee may
at any time and from time to time terminate or modify or amend the Plan in any
respect, except that (a) to the extent necessary and desirable to comply with
any applicable law, regulation, or stock exchange rule, the Company shall obtain
shareholder approval of any Plan amendment or any modification of any Options or
ISARs that would (i) cancel the Award in exchange for cash or another Award,
(ii) reduce the exercise price of the Award, or (iii) otherwise be deemed a
re-pricing under applicable rules, in such a manner and to such a degree as
required, and (b) without shareholder approval the Committee may not
(i) increase the maximum number of shares of Stock which may be issued under the
Plan (other than increases pursuant to Section 11.1), (ii) increase the
limitations in Sections 3.3 and 3.4 (other than increases pursuant to
Section 11.1), (iii) amend to the Plan to permit the Committee to grant Options
or ISARs with an exercise price that is below Fair Market Value on the date of
grant, (iv) extend the term of the Plan, or (v) add Performance Criteria to
Section 2.25 . The termination or any modification or amendment of the Plan,
except as provided in subsection (a), shall not without the consent of a
Participant, affect his or her other rights under an Award previously granted to
him or her.

        14.2    Awards Previously Granted.    No termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.


ARTICLE 15

COMPLIANCE WITH SECTION 409A OF THE CODE


        15.1    Awards subject to Code Section 409A.    Any Award that
constitutes, or provides for, a deferral of compensation subject to Section 409A
of the Code (a "Section 409A Award") shall satisfy the requirements of
Section 409A of the Code and this Article 15, to the extent applicable. The
Award Agreement with respect to a Section 409A Award shall incorporate the terms
and conditions required by Section 409A of the Code and this Article 15.

--------------------------------------------------------------------------------



        15.2    Distributions under a Section 409A Award.    

        (a)   Subject to subsection (b), any shares of Stock or other property
or amounts to be paid or distributed upon the grant, issuance, vesting, exercise
or payment of a Section 409A Award shall be distributed in accordance with the
requirements of Section 409A(a)(2) of the Code, and shall not be distributed
earlier than:

          (i)  the Participant's separation from service;

         (ii)  the date the Participant becomes disabled;

        (iii)  the Participant's death;

        (iv)  a specified time (or pursuant to a fixed schedule) specified under
the Award Agreement at the date of the deferral compensation;

         (v)  a change in the ownership or effective control of the Company or a
Parent or Subsidiary, or in the ownership of a substantial portion of the assets
of the Company or a Parent or Subsidiary; or

        (vi)  the occurrence of an unforeseeable emergency with respect to the
Participant.

        (b)   In the case of a Participant who is a "specified employee," the
requirement of paragraph (a)(i) shall be met only if the distributions with
respect to the Section 409A Award may not be made before the date which is six
months after the Participant's separation from service (or, if earlier, the date
of the Participant's death). For purposes of this subsection (b), a Participant
shall be a "specified employee" if such Participant is a key employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
of a corporation any stock of which is publicly traded on an established
securities market or otherwise, as determined under Section 409A(a)(2)(B)(i) of
the Code and the Treasury Regulations thereunder.

        (c)   The requirement of paragraph (a)(vi) shall be met only if, as
determined under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the
Code, the amounts distributed with respect to the unforeseeable emergency do not
exceed the amounts necessary to satisfy such unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such unforeseeable
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant's assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

        (d)   For purposes of this Section, the terms specified therein shall
have the respective meanings ascribed thereto under Section 409A of the Code and
the Treasury Regulations thereunder.

        15.3    Prohibition on Acceleration of Benefits.    The time or schedule
of any distribution or payment of any shares of Stock or other property or
amounts under a Section 409A Award shall not be accelerated, except as otherwise
permitted under Section 409A(a)(3) of the Code and the Treasury Regulations
thereunder.

        15.4    Elections under Section 409A Awards.    

        (a)   Any deferral election provided under or with respect to an Award
to any Eligible Individual, or to the Participant holding a Section 409A Award,
shall satisfy the requirements of Section 409A(a)(4)(B) of the Code, to the
extent applicable, and, except as otherwise permitted under paragraph (i) or
(ii) below, any such deferral election with respect to compensation for services
performed during a taxable year shall be made not later than the close of the
preceding taxable year, or at such other time as provided in Treasury
Regulations.

          (i)  In the case of the first year in which an Eligible Individual or
a Participant holding a Section 409A Award, becomes eligible to participate in
the Plan, any such deferral election may be made with respect to services to be
performed subsequent to the election with thirty

--------------------------------------------------------------------------------



days after the date the Eligible Individual, or the Participant holding a
Section 409A Award, becomes eligible to participate in the Plan, as provided
under Section 409A(a)(4)(B)(ii) of the Code.

         (ii)  In the case of any performance-based compensation based on
services performed by an Eligible Individual, or the Participant holding a
Section 409A Award, over a period of at least twelve months, any such deferral
election may be made no later than six months before the end of the period, as
provided under Section 409A(a)(4)(B)(iii) of the Code.

        (b)   In the event that a Section 409A Award permits, under a subsequent
election by the Participant holding such Section 409A Award, a delay in a
distribution or payment of any shares of Stock or other property or amounts
under such Section 409A Award, or a change in the form of distribution or
payment, such subsequent election shall satisfy the requirements of
Section 409A(a)(4)(C) of the Code, and:

          (i)  such subsequent election may not take effect until at least
twelve months after the date on which the election is made,

         (ii)  in the case such subsequent election relates to a distribution or
payment not described in Section 10.2(a)(ii), (iii) or (vi), the first payment
with respect to such election may be deferred for a period of not less than five
years from the date such distribution or payment otherwise would have been made,
and

        (iii)  in the case such subsequent election relates to a distribution or
payment described in Section 10.2(a)(iv), such election may not be made less
than twelve months prior to the date of the first scheduled distribution or
payment under Section 10.2(a)(iv).

        15.5    Compliance in Form and Operation.    A Section 409A Award, and
any election under or with respect to such Section 409A Award, shall comply in
form and operation with the requirements of Section 409A of the Code and the
Treasury Regulations thereunder.


ARTICLE 16

GENERAL PROVISIONS


        16.1    No Rights to Awards.    No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.

        16.2    No Shareholders Rights.    The recipient of any Award under the
Plan shall have no rights as a shareholder with respect thereto unless and until
certificates for shares of Stock are issued to him or her.

        16.3    Withholding.    The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant's FICA obligation) required by law to
be withheld with respect to any taxable event concerning a Participant arising
as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant's federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal,

--------------------------------------------------------------------------------



state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income.

        16.4    No Right to Employment or Services.    Nothing in the Plan or
any Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant's employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.

        16.5    Unfunded Status of Awards.    The Plan is intended to be an
"unfunded" plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.

        16.6    Indemnification.    To the extent allowable pursuant to
applicable law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company's Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

        16.7    Relationship to other Benefits.    No payment pursuant to the
Plan shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.

        16.8    Expenses.    The expenses of administering the Plan shall be
borne by the Company and its Subsidiaries.

        16.9    Titles and Headings.    The titles and headings of the Sections
in the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

        16.10    Fractional Shares.    No fractional shares of Stock shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

        16.11    Limitations Applicable to Section 16
Persons.    Notwithstanding any other provision of the Plan, the Plan, and any
Award granted or awarded to any Participant who is then subject to Section 16 of
the Exchange Act, shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

        16.12    Financial Restatements.    In the event of a restatement of the
Company's financial statements, the Committee shall have the right to review any
Award, the amount, payment or vesting of which was based on an entry in the
financial statements that are the subject of the restatement. If the Committee
determines that based on the results of the restatement, a lesser amount or
portion of an Award should have been paid or vested, it may (i) cancel all or
any portion of any outstanding Awards and (ii) require the Participant or other
person to whom any payment has been made or shares or other property have been
transferred in connection with the Award to forfeit and pay over to the Company,
on demand, all or any portion of the gain (whether or not taxable) realized upon
the

--------------------------------------------------------------------------------



exercise of any Option or Stock Appreciation Right and the value realized
(whether or not taxable) on the vesting or payment of any other Award during the
period beginning twelve months preceding the date of the restatement and ending
with the date of cancellation of any outstanding Awards

        16.13    Government and Other Regulations.    The obligation of the
Company to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Company shall be under no obligation to
register pursuant to the Securities Act of 1933, as amended, any of the shares
of Stock paid pursuant to the Plan. If the shares paid pursuant to the Plan may
in certain circumstances be exempt from registration pursuant to the Securities
Act of 1933, as amended, the Company may restrict the transfer of such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.

        16.14    Governing Law.    The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Utah.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



USANA HEALTH SCIENCES, INC. 2015 EQUITY INCENTIVE AWARD PLAN
USANA HEALTH SCIENCES, INC. 2015 EQUITY INCENTIVE AWARD PLAN
ARTICLE 1 PURPOSE
ARTICLE 2 DEFINITIONS AND CONSTRUCTION
ARTICLE 3 SHARES SUBJECT TO THE PLAN
ARTICLE 4 ELIGIBILITY AND PARTICIPATION
ARTICLE 5 STOCK OPTIONS
ARTICLE 6 RESTRICTED STOCK AWARDS
ARTICLE 7 STOCK APPRECIATION RIGHTS
ARTICLE 8 OTHER TYPES OF AWARDS
ARTICLE 9 PERFORMANCE-BASED AWARDS
ARTICLE 10 PROVISIONS APPLICABLE TO AWARDS
ARTICLE 11 CHANGES IN CAPITAL STRUCTURE
ARTICLE 12 ADMINISTRATION
ARTICLE 13 EFFECTIVE AND EXPIRATION DATE
ARTICLE 14 AMENDMENT, MODIFICATION, AND TERMINATION
ARTICLE 15 COMPLIANCE WITH SECTION 409A OF THE CODE
ARTICLE 16 GENERAL PROVISIONS
